Citation Nr: 0002293	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the left foot.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of injuries to both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for plantar 
fasciitis of the left foot, and assigned a 0 percent, 
noncompensable disability rating for history of bilateral 
foot injury.


FINDINGS OF FACT

1.  Physicians who have examined the veteran have not 
distinguished the symptoms of the veteran's left plantar 
fasciitis from the symptoms of his service-connected 
disability residual to injury of the foot.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

3.  The veteran's left foot disability is currently 
manifested by pain, "foot slap," and peroneal nerve 
dysfunction.

4.  The veteran's right foot disability is currently 
manifested by occasional pain with extended driving.



CONCLUSIONS OF LAW

1.  Disability of the left foot, to include plantar 
fasciitis, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a 10 percent rating for a left foot 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.124a, Diagnostic Code 8521 (1999).

3.  The criteria for a compensable rating for a right foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1998 rating decision, the RO granted service 
connection for history of bilateral foot injury, but found 
that plantar fasciitis of the left foot was not service 
connected.  The veteran has expressed disagreement with the 
denial of service connection for plantar fasciitis of the 
left foot.  In addition, the veteran is seeking a higher 
disability rating for his service-connected disorders of the 
feet, residual to injuries in service.  The veteran's feet 
were injured in service in 1962, when both feet got caught 
between the turret and the hull of a tank.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990.  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Summary of the Evidence

The veteran's service medical records reflect that he 
sustained injuries to both feet in November 1962, when his 
feet got caught between moving parts of a tank.  The treating 
physician noted that he had tenderness over the tarsus and 
calcaneus of each foot, with particular tenderness over the 
left calcaneus.  X-rays revealed no fractures in the feet or 
ankles.  The treating physician put the veteran's left leg in 
a cast, and the veteran received a physical profile 
recommending no weightbearing on the left leg for two weeks.

The claims file contains recent private medical records that 
address the condition of the veteran's feet.  November 1997 
treatment notes from Dr. Brandner noted a history of an 
injury of the veteran's left foot during service.  Dr. 
Brandner observed that the veteran's left foot had a full 
range of motion, with no swelling, edema, or deformity.  Dr. 
Brandner referred the veteran to an orthopedist.

Orthopedist Scott V. Appell, M.D., examined the veteran later 
in November 1997.  Dr. Appell noted tenderness over the 
medial plantar fascia, a mildly positive Tinel's over the 
tarsal tunnel, and decreased sensation in the great toe.  
Dr. Appell's impression was plantar fasciitis with 
impingement of the posterior tibial nerve.  Dr. Appell 
recommended arch supports, heel inserts, and anti-
inflammatory medicine, with the addition of night splints 
later, if necessary.  In June 1998, Dr. Appell wrote that it 
was quite possible that the veteran's foot injury during 
service could be the cause of his present chronic foot pain.

In an October 1998 hearing at the RO, the veteran reported 
that his left foot tightened up at night, so that he could 
not stand on it in the morning.  He reported that he 
currently used a night splint, which helped with that 
problem.  He reported that he also wore molded pads in his 
shoes.  He reported that his work, as a maintenance 
supervisor, required him to be standing and walking 
constantly.  The veteran reported that he had pain in his 
right heel if he drove a car for a couple of hours.  He 
stated that symptoms in his left foot were considerably worse 
than those in his right foot.

In June 1999, the veteran was examined by Alvin M. Stinson 
III, M.D., a specialist in physical medicine and 
rehabilitation.  The veteran reported numbness in the left 
foot and great toe.  He reported weakness of the left calf, 
and he reported that his left foot sometimes slapped down 
when he walked.  Dr. Stinson found symmetrical reflexes in 
the veteran's lower extremities.  There was diminished 
sensation in the medial aspect of the left leg, extending 
into the medial aspect of the left foot.  Dr. Stinson also 
noted diminished sensation in the left posterior calf region.  
Electrodiagnostic studies of the veteran's motor and sensory 
nerves revealed abnormalities of the left peroneal motor 
nerve and of the sural sensory nerves bilaterally.  Dr. 
Stinson reported that the findings suggested previous 
denervation with subsequent reinnervation.  Dr. Stinson 
reported that the "slap foot," foot weakness, and 
neurological findings could result either from mild 
peripheral neuropathy, or from the previous injuries to the 
feet and ankles that the veteran had described.  In July 
1999, podiatrist Bart A. West, D.P.M., diagnosed the 
veteran's disorder as status post military trauma with 
secondary peroneal nerve dysfunction and drop foot of the 
left foot.

In July 1999, the veteran had a hearing before the 
undersigned Board Member at the Board's offices in 
Washington, D.C.  The veteran indicated that he had not 
sustained any new injury to his feet since the injuries 
during service.  He reported his current symptoms were 
predominantly in his left foot.  He reported that he had pain 
in his left foot at night, in the morning, and late in the 
day.  He stated that his work required him to stay on his 
feet, to walk around, and sometimes to climb ladders.  He 
reported that he had pain in his left foot with these 
activities.  He reported that he had weakness and foot drop 
in his left foot.  He stated that he wore orthotics in his 
shoes, and sometimes a cast or splint at night.  He reported 
that he could not participate in athletic activities because 
of his foot problems.  He indicated that he felt that he 
could not change jobs, because he would not be hired for a 
new job because of his foot problems.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The veteran is seeking service connection 
for disability of his feet residual to injury during service.  
In its November 1998 rating decision, the RO granted service 
connection for disability due to injury of the feet during 
service, but denied service connection for plantar fasciitis, 
one of the recent diagnoses with regard to the veteran's 
feet.  After examining the veteran, Dr. Appell, Dr. Stinson, 
and Dr. West each indicated that it was possible that the 
veteran's current symptoms were attributable to his injury 
during service.  When Dr. Appell diagnosed plantar fasciitis, 
he did not indicate that plantar fasciitis was separate and 
distinguishable from the veteran's symptoms of foot 
tenderness and sensory changes.  Overall, the Board finds 
that the record does not support treating the veteran's 
plantar fasciitis as a condition separate from his service-
connected residuals of foot injuries.  Therefore, the Board 
finds that service connection for plantar fasciitis is to be 
included in service connection for residuals of foot 
injuries.

Increased Rating

The Board has decided, above, that the current disability of 
the veteran's feet, including plantar fasciitis, is service 
connected.  Accordingly, the Board will address the veteran's 
claim for an increased rating for his bilateral foot 
disability in light of all of the current manifestations of 
his foot disabilities.

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his foot injuries.  The rating schedule provides for 
higher ratings for such injuries.  The Board finds, 
therefore, that his claim for an increased rating is well 
grounded.  The Board also finds that the facts relevant to 
that claim have been properly developed, and that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The Board finds that assigning separate ratings for the 
veteran's left foot and right foot would be appropriate and 
more accurate, particularly as the evidence indicates that 
the manifestations of his left foot and right foot 
disabilities differ in degree.  The recent evidence indicates 
that the veteran's left foot has pain with activity, and 
weakness, with "slap foot," due to nerve abnormalities.  
Under the rating schedule, incomplete paralysis of the 
peroneal nerve is rated at 10 percent if mild, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (1999).  The veteran's manifestations of 
diminished sensation in the great toe and intermittent slap 
foot, without greater loss of sensation, strength, or 
function, appear most consistent with slight nerve 
dysfunction, warranting a 10 percent rating.

The veteran has indicated that his right foot is largely 
asymptomatic, except for pain in the right heel if he drives 
a car for about two hours or more.  Foot injuries other than 
those specifically addressed in the rating schedule may be 
rated at 10 percent if moderate, 20 percent if moderately 
severe, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).  The evidence indicates that 
symptoms in the veteran's right foot are fairly rare, and 
thus producing no more than slight impairment.  As the 
impairment of the right foot is not shown to reach the level 
of moderate, the Board finds that a compensable rating for 
the right foot disability is not warranted.

In reaching the determination regarding the veteran's foot 
disabilities, the Board has considered whether staged ratings 
should be assigned.  The Board concluded that the 
disabilities have not significantly changed, and that uniform 
evaluations are appropriate in this case.  Review of the 
record reveals that the RO did not expressly consider 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind, and finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for left plantar fasciitis, 
to be included as part of service-connected residuals of foot 
injuries, is granted.

Entitlement to a 10 percent rating for a left foot disability 
is granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a compensable rating for a right foot 
disability is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

